Citation Nr: 9930763	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.  The appellant is his surviving spouse.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO). 


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in July 
1997; and the immediate cause of death was bronchogenic 
carcinoma due to or a consequence of emphysema.

2.  In written statements to the Board, the veteran's 
relatives disclosed that he began smoking tobacco during 
service.

3.  The record contains an opinion by a private physician who 
concludes that (1) the veteran acquired nicotine dependence 
during service; (2) nicotine dependence led to chronic 
obstructive pulmonary disease (COPD), emphysema and lung 
cancer; and (3) these diseases caused the veteran's death.


CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The appellant contends that the veteran became addicted to 
cigarette smoking during his period of active service, which 
also led to his development of lung cancer.  The RO received 
an opinion, dated in May 1998, from the veteran's private 
physician, Jack Corley, M.D., who commented: 

By history [the veteran] acquired 
nicotine dependence in the service that 
led to COPD or emphysema and lung cancer 
which caused the veteran's death.

The Board is bound in its decisions by the precedent opinions 
of the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).  VAOPGCPREC 19-97 was issued in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lung by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 3.310(a).

In light of the VAOPGCPREC 19-97, the Board concludes that it 
must adjudicate the issue of service connection for the cause 
of the veteran's death in this case by addressing two 
distinct sub-issues.  First, did nicotine dependence, which 
allegedly began during service cause or contribute 
substantially or materially to the cause of the veteran's 
death?  Second, even if nicotine dependence did not exist, 
did cigarette smoking during the veteran's period of active 
service cause or contribute substantially or materially to 
the cause of death?

Based on VAOPGCPREC 19-97, nicotine dependence may be 
considered a disease.  Thus, the two principal questions 
which must be answered by adjudicators in resolving a claim 
for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
the opinion held that the determination of whether a veteran 
is dependent on nicotine is a medical issue.

Therefore, in order for her claim to be well-grounded, the 
appellant's claim must fulfill three elements: (1) medical 
evidence of death (which is acknowledged); (2) appropriate 
lay or medical evidence of a disease (such as nicotine 
dependence) or injury (such as exposure to carcinogens in 
cigarette smoking) in service or if appropriate within the 
presumptive period; (3) medical evidence of a link between 
the veteran's death and the claimed in-service injury or 
disease

In this case, the appellant's claim is well grounded in that 
the record contains an opinion by a private physician who 
concludes that (1) the veteran acquired nicotine dependence 
during service; (2) nicotine dependence led to chronic 
obstructive pulmonary disease (COPD), emphysema and lung 
cancer; and (3) these diseases caused the veteran's death.  
Accordingly, the Board concludes that she has met her burden 
of presenting a well-grounded claim for service connection 
for the cause of the veteran's death.  As she has met this 
burden, VA has a duty to assist her in developing facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. 141, 144 (1992).


ORDER

The evidence submitted in conjunction with the claim for 
service connection for the cause of death is sufficient to 
consider the appellant's claim as well grounded.


REMAND

The facts and circumstances of this case are such that 
further action is warranted as the appellant has indicated 
the existence of medical evidence that, if obtained, would 
help her claim.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a duty to assist a veteran in the completion of his 
application for benefits under 38 U.S.C.A.§ 5103(a) (West 
1991), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant has submitted 
statements from the veteran's private physician, J. Corley, 
M.D., who has indicated that the veteran's nicotine 
dependence began in service.  This physician also signed the 
Certificate of Death.  All clinical records that pertain to 
the veteran's nicotine dependence, respiratory disease, and 
carcinoma would be helpful in the determination of this 
claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the appellant for 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who treated the veteran 
for his nicotine dependence, respiratory 
disease, and carcinoma.  When this 
information and any necessary 
authorizations have been received, the RO 
should request copies of all pertinent 
clinical records that have not been 
previously obtained.  Specifically, the 
necessary arrangements should be made to 
obtain records from Dr. Corley, including 
any hospital or other clinical records 
that pertain to the veteran's death.  In 
addition, Dr. Corley should be asked to 
provide the information on which he based 
his opinions, including the conclusion 
that the veteran's nicotine dependence 
was related to military service. All 
records obtained should be associated 
with the claims folder.  

2.  The RO should readjudicate the 
appellant's claims, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decisions with respect to 
the claims remain adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

